SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [X]Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended July 3, 2010 or []Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number 033-75706-01 BERRY PLASTICS CORPORATION (Exact name of registrant as specified in its charter) Delaware 35-1814673 (State or other jurisdiction of incorporation or organization) (IRS employer identification number) SEE TABLE OF ADDITIONAL REGISTRANT GUARANTORS Registrant’s telephone number, including area code:(812) 424-2904 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark whether the registrants:(1) have filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or such shorter period that the registrant was required to file such reports), and (2) have been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes []No [] Indicate by check mark whether the registrants are large accelerated filers, accelerated filers, or non-accelerated filers.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer []Accelerated filer[]Non-accelerated filer [X] Indicate by check mark whether the registrants are shell companies (as defined in Rule 12b-2 of the Securities Exchange Act of 1934).Yes[]No [X] As of August 16, 2010, all of the outstanding 100 shares of the Common Stock, $.01 par value, of Berry Plastics Corporation were held by Berry Plastics Group, Inc. Table of Additional Registrant Guarantors Exact Name Jurisdiction of Organization Primary Standard Industrial Classification Code Number I.R.S.Employer Identification No. Name, Address and Telephone Number of PrincipalExecutive Offices Aerocon, LLC Delaware 35-1948748 (a) Berry Iowa, LLC Delaware 42-1382173 (a) Berry Plastics Design, LLC Delaware 62-1689708 (a) Berry Plastics Technical Services, Inc. Delaware 57-1029638 (a) Berry Sterling Corporation Delaware 54-1749681 (a) CPI Holding Corporation Delaware 34-1820303 (a) Knight Plastics, Inc. Delaware 35-2056610 (a) Packerware Corporation Delaware 48-0759852 (a) Pescor, Inc. Delaware 74-3002028 (a) Poly-Seal, LLC Delaware 52-0892112 (a) Venture Packaging, Inc. Delaware 51-0368479 (a) Venture Packaging Midwest, Inc. Delaware 34-1809003 (a) Berry Plastics Acquisition Corporation III Delaware 37-1445502 (a) Berry Plastics Opco, Inc. Delaware 30-0120989 (a) Berry Plastics Acquisition Corporation V Delaware 36-4509933 (a) Berry Plastics Acquisition Corporation VIII Delaware 32-0036809 (a) Berry Plastics Acquisition Corporation IX Delaware 35-2184302 (a) Berry Plastics Acquisition Corporation X Delaware 35-2184301 (a) Berry Plastics Acquisition Corporation XI Delaware 35-2184300 (a) Berry Plastics Acquisition Corporation XII Delaware 35-2184299 (a) Berry Plastics Acquisition Corporation XIII Delaware 35-2184298 (a) Berry Plastics Acquisition Corporation XV, LLC Delaware 35-2184293 (a) Kerr Group, LLC Delaware 95-0898810 (a) Saffron Acquisition, LLC Delaware 94-3293114 (a) Setco, LLC Delaware 56-2374074 (a) Sun Coast Industries, LLC Delaware 59-1952968 (a) Cardinal Packaging, Inc. Ohio 56-1396561 (a) Covalence Specialty Adhesives LLC Delaware 20-4104683 (a) Covalence Specialty Coatings LLC Delaware 20-4104683 (a) Caplas LLC Delaware 20-3888603 (a) Caplas Neptune, LLC Delaware 20-5557864 (a) Captive Plastics Holding LLC Delaware 20-1290475 (a) Captive Plastics, LLC Delaware 22-1890735 (a) Grafco Industries Limited Partnership Maryland 52-1729327 (a) Rollpak Acquisition Corporation Indiana 03-0512845 (a) Rollpak Corporation Indiana 35-1582626 (a) Pliant, LLC Delaware 43-2107725 (a) Pliant Corporation International Utah 87-0473075 (a) Pliant Film Products of Mexico, Inc. Utah 87-0500805 (a) Pliant Packaging of Canada, LLC Utah 87-0580929 (a) Uniplast Holdings, LLC Delaware 13-3999589 (a) Uniplast U.S., Inc. Delaware 04-3199066 (a) Berry Plastics SP, Inc. Virginia 52-1444795 (a) (a)101 Oakley Street, Evansville, IN 47710 -2- CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS This Form 10-Q includes "forward-looking statements," within the meaning of Section 27A of the Securities Act and Section 21E of the Securities Exchange Act of 1934, as amended (the "Exchange Act"), with respect to our financial condition, results of operations and business and our expectations or beliefs concerning future events.The forward-looking statements include, in particular, statements about our plans, strategies and prospects under the heading "Management’s Discussion and Analysis of Financial Condition and Results of Operations".You can identify certain forward-looking statements by our use of forward-looking terminology such as, but not limited to, "believes," "estimates," "intends," "plans," "likely," "will," "would," "could" and similar expressions that identify forward-looking statements.All forward-looking statements involve risks and uncertainties.Many risks and uncertainties are inherent in our industry and markets. Others are more specific to our operations.The occurrence of the events described and the achievement of the expected results depend on many events, some or all of which are not predictable or within our control.Actual results may differ materially from the forward-looking statements contained in this Form 10-Q.Factors that could cause actual results to differ materially from those expressed or implied by the forward-looking statements include: · risks associated with our substantial indebtedness and debt service; · changes in prices and availability of resin and other raw materials and our ability to pass on changes in raw material prices on a timely basis; · performance of our business and future operating results; · risks related to our acquisition strategy and integration of acquired businesses; · reliance on unpatented know-how and trade secrets; · increases in the cost of compliance with laws and regulations, including environmental laws and regulations; · risks related to disruptions in the overall economy and the financial markets may adversely impact our business; · catastrophic loss of one of our key manufacturing facilities; · risks of competition, including foreign competition, in our existing and future markets; · general business and economic conditions, particularly an economic downturn; and · the other factors discussed in our Form 10-K for the fiscal year ended September 26, 2009 in the section titled “Risk Factors.” Readers should carefully review the factors discussed in our Form 10-K for the fiscal year ended September 26, 2009 in the section titled “Risk Factors” and other risk factors identified from time to time in our periodic filings with the Securities and Exchange Commission and should not place undue reliance on our forward-looking statements.We undertake no obligation to update any forward-looking statements to reflect changes in underlying assumptions or factors, new information, future events or other changes. -3- AVAILABLE INFORMATION We make available, free of charge, our annual reports on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K and amendments, if any, to those reports through our Internet website as soon as practicable after they have been electronically filed with or furnished to the Securities and Exchange Commission.Our internet address is www.berryplastics.com.The information contained on our website is not being incorporated herein. -4- Berry Plastics Corporation Form 10-Q Index For Quarterly Period Ended July 3, 2010 Part I. Financial Information Page No. Item 1. Financial Statements: Consolidated Balance Sheets 6 Consolidated Statements of Operations 8 Consolidated Statements of Changes in Stockholders’ Equity 9 Consolidated Statements of Cash Flows 10 Notes to Consolidated Financial Statements 11 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item 3. Quantitative and Qualitative Disclosures about Market Risk 39 Item 4. Controls and Procedures 40 Part II. Other Information Item 1. Legal Proceedings 41 Item 1A. Risk Factors 41 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 41 Item 3. Defaults Upon Senior Securities 41 Item 4. Submission of Matters to a Vote of Security Holders 42 Item 5. Other Information 42 Item 6. Exhibits 42 Signature 43 -5- Part 1.Financial Information Item 1.Financial Statements Berry Plastics Corporation Consolidated Balance Sheets (In Millions of Dollars) July 3,2010 September 26, 2009 (Unaudited) Assets Current assets: Cash $ $ Accounts receivable (less allowance for doubtful accounts of $10.8 at July 3, 2010 and $9.0 at September 26, 2009) Inventories, net: Finished goods Raw materials and work in process Deferred income taxes Prepaid expenses and other current assets Total current assets Property and equipment: Land and buildings Equipment and construction in progress Less accumulated depreciation Goodwill Intangible assets, net Other assets Total assets $ $ -6- Berry Plastics Corporation Consolidated Balance Sheets (continued) (In Millions of Dollars) July 3, September 26, 2009 (Unaudited) Liabilities and stockholders' equity Current liabilities: Accounts payable $ $ Accrued expenses and other current liabilities Current portion of long-term debt Total current liabilities Long-term debt, less current portion Deferred income taxes Other long-term liabilities Total liabilities Commitments and contingencies Stockholders' equity: Parent company investment, net Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See notes to consolidated financial statements. -7- Berry Plastics Corporation Consolidated Statements of Operations (Unaudited) (In Millions of Dollars) Quarterly Period Ended Three Quarterly Periods Ended July 3,2010 June 27, 2009 July 3,2010 June 27,2009 Net sales $ Costs and expenses: Cost of goods sold Selling, general and administrative Restructuring and impairment charges Acquisition transaction costs — — Other operating expenses Operating income Other income, net ) Interest expense Interest income ) (Loss) income from continuing operations before income taxes ) ) ) Income tax (benefit) expense ) ) ) Net (loss) income from continuing operations ) ) ) Discontinued operations, net of income taxes — — — Net (loss) income $ ) $ $ ) $ ) See notes to consolidated financial statements. -8- Berry Plastics Corporation Consolidated Statement of Changes in Stockholders' Equity For the Three Quarterly Periods Ended July 3, 2010 and June 27, 2009 (Unaudited) (In Millions of Dollars) Parent Company Investment Accumulated Other Comprehensive Loss Accumulated Deficit Total Comprehensive Loss Balance at September 27, 2008 $ $ ) $ ) $ Stock compensation expense — — Net transfers to parent ) — — ) Derivative amortization — — Net loss — — ) ) $ ) Currency translation — ) — ) ) Derivative valuation — ) — ) ) Balance at June 27, 2009 $ $ ) $ ) $ $ ) Parent Company Investment Accumulated Other Comprehensive Loss Accumulated Deficit Total Comprehensive Loss Balance at September 26, 2009 $ $ ) $ ) $ Stock compensation expense — — Net transfers to parent ) — — ) Derivative amortization — — Net loss — — ) ) $ ) Currency translation — ) — ) ) Balance at July 3, 2010 $ $ ) $ ) $ $ ) See notes to consolidated financial statements. -9- Berry Plastics Corporation Consolidated Statements of Cash Flows (Unaudited) (In Millions of Dollars) Three Quarterly Periods Ended July 3, 2010 June 27, 2009 Operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation Amortization of intangible assets Non-cash interest expense Non-cash interest income ) ) Non-cash gain on investment — ) Non-cash compensation Loss on disposal and impairment of assets — Other non-cash (income) expense ) Deferred income tax benefit ) ) Changes in operating assets and liabilities: Accounts receivable, net ) Inventories, net ) Prepaid expenses and other assets Accounts payable and other liabilities ) Net cash provided by operating activities Investing activities Additions to property and equipment ) ) Proceeds from disposal of assets Investment in Berry Plastics Group debt securities ) ) Acquisition of businesses, net of cash acquired ) ) Net cash used for investing activities ) ) Financing activities Proceeds from long-term borrowings Repayments on long-term borrowings ) ) Debt financing costs ) ) Transfers to parent, net ) ) Net cash provided by (used for) financing activities ) Effect of exchange rate changes on cash Net increase in cash ) Cash at beginning of period Cash at end of period $ $ See notes to consolidated financial statements. -10- Berry Plastics Corporation Notes to Consolidated Financial Statements (Unaudited) (In millions of dollars, except as otherwise noted) 1. Background and Nature of Operations Berry Plastics Corporation (“Berry” or the “Company”) manufactures and markets plastic packaging products, plastic film products, specialty adhesives and coated products.Berry is a wholly-owned subsidiary of Berry Plastics Group, Inc. (“Berry Group”).Berry Group is primarily owned by affiliates of Apollo Management, L.P. (“Apollo”) and Graham Partners (“Graham”).Berry, through its wholly owned subsidiaries operates four reporting segments:Rigid Open Top, Rigid Closed Top, Specialty Films and Tapes, Bags and Coatings.The Company’s customers are located principally throughout the United States, without significant concentration in any one region or with any one customer. 2. Basis of Presentation The accompanying unaudited Consolidated Financial Statements of Berry have been prepared in accordance with accounting principles generally accepted in the United States (“GAAP”) for interim financial information and the instructions for Form 10-Q and Article 10 of Regulation S-X of the Securities Act of 1934.Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements.In the opinion of management, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation have been included.Operating results for the periods presented are not necessarily indicative of the results that may be expected for the full fiscal year.The accompanying financial statements include the results of the Company and its wholly owned subsidiaries.For further information, refer to the consolidated financial statements and footnotes thereto included in the Company’s Form 10-K filed with the Securities and Exchange Commission for the fiscal year ended September 26, 2009.All intercompany transactions have been eliminated.The Company issued financial statements by filing with the Securities and Exchange Commission and has evaluated subsequent events up to the time of the filing. Related Party Transactions and Allocations The Company’s operating results for the quarterly period and three quarterly periods ended July 3, 2010 and June 27, 2009 represent the Consolidated Results of Operations of the Company.The balance sheets as of July 3, 2010 and September 26, 2009 represent the Consolidated Balance Sheets of the Company as of the respective dates.The Company has recorded expense in their financial statements of $0.4 million and $0.1 million for the quarterly period ended and $1.1 million and $12.1 millionfor the three quarterly periods ended as of July 3, 2010 and June 27, 2009, respectively, related to stock compensation of Berry Group.The Company has recorded management fees of $2.3 million and $1.8 million for the quarterly period ended and $5.6 million and $4.7 million for the three quarterly periods ended July 3, 2010 and June 27, 2009, respectively, charged by Apollo and Graham to Berry Group and recorded income taxes to push down the respective amounts that relate to the consolidated operations of the Company.Parent Company Investment includes the equity from Berry Group that was invested in Berry by Apollo and other shareholders.As part of the acquisition of Pliant Corporation (“Pliant”) the Company paid to Apollo and Graham $5.5 million of transaction costs which has been recorded in Acquisition transaction costs in our Consolidated Statement of Operations.In addition, as part of the Pliant transaction, Apollo and Graham received a combined cash liquidation settlement of approximately $22.0 million for their pre-bankruptcy investment position in Pliant which was paid by the Company as part of the purchase price of Pliant. -11- BP Parallel LLC, a non-guarantor subsidiary of the Company invested $4.3 million and $22.6 million to purchase assignments totaling $5.5 million and $29.4 million of Berry Group’s senior unsecured term loan (“Senior Unsecured Term Loan”) for the quarterly period and three quarterly periods ended July 3, 2010, respectively.The Senior Unsecured Term Loan matures on June 5, 2014.Interest on the loan is payable on a quarterly basis and bears interest at Berry Group’s option based on (1) a fluctuating rate per annum equal to the higher of (a) the Federal Funds Rate plus ½ of 1% and (b) the rate of interest in effect for such day as publicly announced from time to time by Credit Suisse as its “prime rate” plus 525 basis points or (2) LIBOR (0.53% at July 3, 2010) plus 625 basis points.The Senior Unsecured Term Loan contains a payment in kind (“PIK”) option which allows Berry Group to forgo paying cash interest and to add the PIK interest to the outstanding balance of the loan.This expires on the five year anniversary of the loan and if elected increases the rate per annum by 75 basis points for the specific interest period.Berry Group at its election may make the quarterly interest payments in cash, may make the payments by paying 50% of the interest in cash and 50% in PIK interest or 100% in PIK interest for the first five years.The notes are unsecured and there are no guarantees by Berry. The Company is accounting for its investments in the Senior Unsecured Term Loan as a held-to-maturity investment in accordance with the investment accounting standards of the Financial Accounting Standards Board (“FASB”).The Company has the intent and ability to hold the security to maturity.The investment is stated at amortized cost and the discount is being accreted under the effective interest method to interest income until the maturity of the debt.The Company has recorded their investment in Other assets in the Consolidated Balance Sheets and is recording the non-cash interest income and the accretion income from the discount on the purchase of Senior Unsecured Term Loan in Interest income in the Consolidated Statements of Operations.The outstanding balance of these investments was $263.1 million at July 3, 2010.As of July 3, 2010, BP Parallel LLC has invested $188.4 million to purchase assignments of $544.0 million principal of the Senior Unsecured Term Loan resulting in the Company recognizing $20.0 million and $54.2 million of interest and accretion income for the quarterly period and three quarterly periods ended July 3, 2010, respectively.The outstanding balance of the Senior Unsecured Term Loan was $54.3 million at July 3, 2010. 3.Acquisition Pliant Corporation In December 2009, the Company obtained control of 100% of the capital stock of Pliant upon Pliant’s emergence from reorganization pursuant to a proceeding under Chapter 11 of the Bankruptcy Code for a purchase price of $602.7 million ($576.5 million, net of cash acquired).Pliant is a leading manufacturer of value-added films and flexible packaging for food, personal care, medical, agricultural and industrial applications.The acquired business is primarily -12- operated in Berry’s Specialty Films reporting segment.To finance the purchase, the Company used proceeds from private placement offerings, consisting of $370.0 million aggregate principal amount of 81/4% first priority senior secured fixed rate notes (“81/4 First Priority Notes”) due on November 15, 2015 and $250.0 million additional principal amount of 87/8%second priority senior secured fixed rate notes (“87/8%Second Priority Notes”) due on September 15, 2014, as more fully described in footnote 6. The acquisition was accounted for as a business combination using the purchase method of accounting.The Company has not finalized the purchase price allocation and it is subject to change.The Company is still finalizing their allocation of the purchase price to the fair value on fixed assets, deferred income taxes and reviewing all of the working capital acquired.The Company has recognized goodwill on this transaction as a result of expected synergies.Goodwill will not be deductible for tax purposes.The following table summarizes the preliminary allocation of purchase price and the estimated fair values of the assets acquired and liabilities assumed at the date of the acquisition: Working capital $ Property and equipment Intangible assets Goodwill Other long-term liabilities ) Net assets acquired $ For the quarterly period ended June 27, 2009 the pro forma net sales were $988.7 million and pro forma net loss was $21.8 million.Pro forma net sales were $3,264.6 million and $3,090.6 million and pro forma net losses were $78.9 million and $181.0 million for the three quarterly periods ended July 3, 2010 and June 27, 2009, respectively.The pro forma net sales and net loss assume that the Pliant acquisition had occurred as of the beginning of the respective periods. The pro forma information presented above is for informational purposes only and is not necessarily indicative of the operating results that would have occurred had the Pliant Acquisition been consummated at the beginning of the respective period, nor is it necessarily indicative of future operating results.Further, the information reflects only pro forma adjustments for additional interest expense, amortization and closing expenses, net of the applicable income tax effects. Superfos Packaging, Inc. In December 2009, the Company acquired 100% of the outstanding common stock of Superfos Packaging, Inc., a manufacturer of injection molded plastic rigid open top containers and other plastic packaging products primarily for food, industrial and personal care end markets.The newly added business is primarily operated in the Company’s Rigid Open Top reporting segment.The purchase price was approximately $82.1 million ($80.0 million, net of cash acquired) and was funded from cash on hand and the revolving line of credit.Pro forma results have not been presented, as they do not differ materially from reported historical results. -13- Acquisition of Assets of JM Holdings, LLC. In May 2010, the Company acquired certain assets of JM Holdings, LLC., a manufacturer of tape coatings for large diameter water pipes, joints, custom fittings and high temperature tape line for oil and gas applications for $4.6 million.The Company funded the acquisition of these assets with cash on hand. 4.Restructuring The table below sets forth the Company’s estimate of the total cost of recent restructuring programs, the cumulative portion recognized through July 3, 2010 and the portion expected to be recognized in a future period: Expected Total Costs Recognized through July 3, 2010 To be Recognized in Future Severance and termination benefits $ $ $
